       Case 1:19-cv-03833-EGS-ZMF Document 141 Filed 07/02/21 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 AUGUST CABRERA, et al.,

                        Plaintiffs,
                                                           Case No. 19-cv-3833-EGS-ZMF
                v.

 BLACK & VEATCH SPECIAL PROJECTS                           JURY TRIAL DEMANDED
 CORPORATION, et al.,

                        Defendants.


               PLAINTIFFS’ NOTICE OF SUPPLEMENTAL AUTHORITY

        Plaintiffs submit this Notice of Supplemental Authority to inform the Court of two recent

JASTA decisions from the Second and Ninth Circuits. See Kaplan v. Lebanese Canadian Bank,

SAL, --- F.3d ----, 2021 WL 2345642 (2d Cir. June 9, 2021) (Exh. B); Gonzalez v. Google LLC,

- -- F.3d ----, 2021 WL 2546675 (9th Cir. June 22, 2021) (Exh. C). Those decisions nullify wide

swaths of Defendants’ motions to dismiss. They directly overrule two district-court cases that

Defendants’ briefs invoke more than 50 times.1 Kaplan functionally abrogates two more district-

court cases – cited by Defendants nearly 50 times2 – that apply the same flawed reasoning the

Second Circuit reversed. And Kaplan authoritatively construes two prior Second Circuit JASTA

opinions – cited by Defendants more than 125 times3 – and rejects Defendants’ interpretation of

them. Compare Kaplan at *12-16 (construing Linde and Siegel) and Dkt. 119 (“Dev. Opp.”) at


   1
      Kaplan v. Lebanese Canadian Bank, SAL, 405 F. Supp. 3d 525 (S.D.N.Y. 2019) (reversed
by Kaplan); Taamneh v. Twitter, Inc., 343 F. Supp. 3d 904 (N.D. Cal. 2018) (reversed by
Gonzalez). See also Exh. A (chart collecting Defendants’ secondary-liability citations).
    2
      Averbach v. Cairo Amman Bank, 2020 WL 486860 (S.D.N.Y. Jan. 21, 2020); Honickman
ex rel. Goldstein v. BLOM Bank SAL, 432 F. Supp. 3d 253 (E.D.N.Y. 2020). See also Exh. A.
    3
      Linde v. Arab Bank, PLC, 882 F.3d 314 (2d Cir. 2018); Siegel v. HSBC N. Am. Holdings,
Inc., 933 F.3d 217 (2d Cir. 2019). See also Exh. A.
       Case 1:19-cv-03833-EGS-ZMF Document 141 Filed 07/02/21 Page 2 of 8




73-75, 84-85 (same) with Exh. A (Defendants’ cites).4 These decisions together shred virtually

every aiding-abetting argument that appears in Defendants’ motions. Each is discussed below.

         I.     The Second Circuit’s Kaplan Opinion

        In Kaplan, the Second Circuit vacated the dismissal of JASTA aiding-abetting claims

brought by Hezbollah terror victims against Lebanese Canadian Bank, which provided banking

services to Hezbollah’s intermediary “subordinate entities.” 2021 WL 2345642 at *1, *4-5. The

court thoroughly examined JASTA’s requirements and its own previous applications of the

statute in Linde and Siegel. Id. at *9-16. It rejected every key proposition that Defendants

attempt to derive from those decisions (and from the Kaplan district-court decision):5

       The Second Circuit held that JASTA does not require a defendant to support terrorists
        directly.6 Instead, it reaches defendants whose “substantial assistance was given to an
        intermediary.” Kaplan at *11. Assistance thus can be “substantial” whether given
        “directly to [terrorists] or indirectly” through intermediaries. Id. at *19.

       The Second Circuit also held that JASTA does not require a defendant to “inten[d] to
        further terrorist activity.” Id. at *13.7 Instead, a defendant need only have been generally
        “ ‘aware’ that it was playing a role in terrorism.” Id. at *14. General awareness is
        “something less than full, or fully focused, recognition.” Id. at *17. It “need not include
        proof of the defendant’s ‘specific intent,’ as would be required to prove a crime.” Id. at
        *14. Nor does the substantial-assistance element require such intent: the substantiality of
        a defendant’s assistance does not turn on whether a defendant “intentionally supported
        [terrorists]” or acted “pursuant to [the terrorists’] agenda.” Id. at *19.

   4
      Contra, e.g., Dkt. 123 (“LBG Rep.”) at 9 n.2 (misconstruing Linde); Dkt. 125 (“DAI Rep.”)
at 23 (same); Dkt. 127 (“Chemonics Rep.”) at 23 (same); Dkt. 105-1 (“Centerra/G4S Br.”) at 45,
47 n.13 (misconstruing Siegel); Dkt. 107-1 (“DAI Br.”) at 43 & n.8 (same); Dkt. 111-1
(“Chemonics Br.”) at 38-39 (same).
    5
      Indeed, most Defendants identified Linde, Siegel, or the Kaplan district-court decision – or
some combination of them – as authorities on which they chiefly relied. See Centerra/G4S Br. at
vii-viii (Linde, Siegel); Chemonics Br. at v (Linde); Dkt. 102-1 (“MTN Br.”) at v-vi (Linde,
Siegel); Dkt. 109-1 (“Janus Br.”) at v-vi (Linde, Siegel); Dkt. 110-1 (“ECC Br.”) at v (Siegel);
Dkt. 135 (“ECC Rep.”) at iii (Kaplan, Linde); Dkt. 104-1 (“IRD Br.”) at v (Linde, Siegel).
    6
      Contra Centerra/G4S Br. at 45; Chemonics Br. at 34 & n.36; Chemonics Rep. 20-21; DAI
Br. at 43; ECC Br. at 42.
    7
      Contra DAI Br. at 44-45 & n.9; ECC Br. at 42; IRD Br. at 31; Janus Br. at 37; Dkt. 103-1
(“LBG Br.”) at 29-30; Dkt. 124 (“MTN Rep.”) at 23-25.


                                                 2
       Case 1:19-cv-03833-EGS-ZMF Document 141 Filed 07/02/21 Page 3 of 8




       The Second Circuit likewise rejected the argument that a defendant must support the
        specific attack that injured the plaintiff. See id. at *19.8 Instead, a defendant need only
        knowingly provide assistance to the terrorist group that carried out the attack. See id.
        This does not require a direct link between the aid and an individual attack; it merely
        requires a defendant to be “generally aware of its role in an overall illegal activity from
        which an act of international terrorism was a foreseeable risk.” Id. at *14 (internal
        quotation marks omitted).

        In reaching those holdings, Kaplan rejected Defendants’ view of Linde. Kaplan

explained that Linde’s distinction between aiding-abetting and material support, see 882 F.3d at

329 – invoked repeatedly by Defendants here – was tied to the procedural posture of that case.

See Kaplan at *12-15. The jury in Linde found for the plaintiffs after being instructed

erroneously on primary liability under § 2333(a). Id. at *12. The Second Circuit held that

instruction was error, but between the trial and the appeal JASTA had become law. Id. As a

result, the sole “JASTA-related question” in Linde “was whether the availability of that aiding-

and-abetting claim made the instructional error on the ATA claim one that was harmless.” Id.

        As Kaplan explained, the answer to that question says little about what it takes to plead

an aiding-abetting claim. Id. After all, an aiding-abetting claim was never pleaded in Linde, and

the jury was never instructed on it. Thus, Linde’s statement that aiding-abetting

        “requires more than the provision of material support to a terrorist organization,” does
        not establish that material support to an FTO is never sufficient for aiding-and-abetting
        liability. Instead, that statement articulates the principle that knowingly providing
        material support to an FTO, without more, does not as a matter of law satisfy the general
        awareness element. Whether a defendant’s material support to an FTO suffices to
        establish general awareness is a fact-intensive inquiry.” Id. at *14 (emphasis in Kaplan)
        (internal citation omitted).




   8
     Contra Centerra/G4S Br. at 42-44; Chemonics Br. at 35-36; ECC Br. at 40-41; ECC Rep. at
20, 23-24 & n.28; IRD Br. at 35-36; Janus Br. at 34-35; LBG Br. at 26-27, 30; LBG Rep. at 15;
MTN Br. at 40-42; MTN Rep. at 23-24; Dkt. 126 (“IRD Rep.”) at 18; Dkt. 134 (“Janus Rep.”) at
18 n.25.


                                                  3
       Case 1:19-cv-03833-EGS-ZMF Document 141 Filed 07/02/21 Page 4 of 8




        That is the same reading of Linde Plaintiffs have advanced here, and the Second Circuit

has now confirmed Defendants’ error in portraying Linde as announcing a pleading requirement.

See Dev. Opp. at 84-85. Indeed, after rejecting Defendants’ view of Linde, Kaplan reinstated the

plaintiffs’ claims alleging that the defendant bank was secondarily liable for providing indirect

financial support to Hezbollah. Kaplan at *19. This Court should thus reject Defendants’

assertions that Plaintiffs cannot state a claim under Linde by alleging material support to the

Taliban,9 as well as Defendants’ insistence that Linde’s posture was irrelevant to its reasoning.10

        The Second Circuit’s explanation of its own Linde precedent also abrogates Averbach

and Honickman – two more decisions within that Circuit that misinterpreted Linde in the same

way as the Kaplan district court. Defendants cite those cases too for the same discredited

positions noted above: that only direct payments to terrorists are enough,11 that a defendant must

desire terrorist attacks,12 and that a defendant must fund specific attacks rather than a broader

terrorist enterprise.13 The Court should reject these arguments, just as Kaplan did. Averbach’s

statement – repeated by Defendants14 – that Kaplan’s district-court ruling was “in keeping with

the trend in JASTA case law,” 2020 WL 486860, at *12, illustrates just how far Defendants’




   9
      See Centerra/G4S Br. at 42; Centerra Rep. at 18, 24; Chemonics Br. at 35-36; Chemonics
Rep. at 23; ECC Rep. at 20, 24 n.28; IRD Br. at 34-35; IRD Rep. at 10; Janus Br. at 2-3, 35;
Janus Rep. at 18 n.25; LBG Br. at 26; MTN Br. at 39 n.15, 41; Dkt. 106-1 (“B&V Br.”) at 14
n.48.
    10
       See Chemonics Rep. at 23; DAI Rep. at 23; LBG Rep. at 9 n.2.
    11
       See Chemonics Rep. at 19; DAI Br. at 43; ECC Br. at 39; ECC Rep. at 21 & n.24; MTN
Br. at 41.
    12
       See IRD Br. at 37 n.123; IRD Rep. at 13 n.4; MTN Br. at 44; MTN Rep. at 23-24.
    13
       See Centerra/G4S Br. at 43; Chemonics Br. at 36; ECC Br. at 40-41; ECC Rep. at 23-24 &
n.28; IRD Br. at 30 n.100, 35 n.118; IRD Rep. at 10; LBG Br. at 26-27; MTN Br. at 41-42.
    14
       DAI Br. at 43; ECC Br. at 39; ECC Rep. at 21 n.24.


                                                  4
         Case 1:19-cv-03833-EGS-ZMF Document 141 Filed 07/02/21 Page 5 of 8




position (and the abrogated cases they base it on) departs from the statute.15 That so-called

“trend” is no more, and Defendants’ reliance on it confirms that their motions should be denied.

          Finally, the Second Circuit also addressed its prior decision in Siegel. Siegel, like

Kaplan, involved aiding-abetting claims against a bank for providing financial services. See

Kaplan at *15. The defendant in Siegel did business with another bank, and when the defendant

learned that the other bank had terrorist customers, it terminated the relationship. See id. at *16.

Moreover, Siegel lacked any allegations that the defendant knew “the funds they forwarded for

[the other bank] would be sent to [al-Qaeda in Iraq] or to any other terrorist organizations.” Id.

The defendant in Kaplan, in contrast, worked with terrorist intermediaries, and it ignored reports

that its conduct was indirectly supporting Hezbollah. See id. The Kaplan allegations thus stated

a claim even though those in Siegel did not. See id. Defendants here fall easily on the Kaplan

side of those distinctions. See Dev. Opp. at 7-12, 73-75, 79-81.

           II.     The Ninth Circuit’s Gonzalez Opinion

          In Gonzalez, the Ninth Circuit reversed the dismissal of aiding-abetting claims brought

by relatives of an ISIS terror victim against Google (owner of YouTube), Twitter, and Facebook,

alleging that they permitted ISIS to use their services to recruit members and spread propaganda.

See 2021 WL 2546675, at *5. The Ninth Circuit joined the Second Circuit in holding that a

JASTA defendant need not intend to further terrorism, and need support only the terrorists’

overall enterprise rather than any individual attack. See id. at *28 (“the act encouraged is ISIS’s

terrorism campaign”), *29 (“the Taamneh Plaintiffs do not allege that defendants had any intent

to further or aid ISIS’s terrorist activities”). The court held that the plaintiffs had stated a claim

even though the defendants “regularly” removed some ISIS accounts and content, because they


    15
         IRD noted Averbach as an authority on which it chiefly relied. See IRD Br. at iii.


                                                    5
        Case 1:19-cv-03833-EGS-ZMF Document 141 Filed 07/02/21 Page 6 of 8




also allowed other ISIS content to remain online “even after receiving complaints.” Id at *29.

The court also sustained the claim despite the social-media companies’ lack of physical presence

and their purely commercial relationship with the terrorists. See id.

         In so doing, Gonzalez reversed the main district-court decision, Taamneh,16 that

Defendants cite to argue that Plaintiffs must plead that Defendants were “one in spirit” with

terrorists17 and that their support individually funded each attack at issue.18 As both the Second

and Ninth Circuits have now held, Defendants are wrong to claim that the absence of such

allegations can justify dismissal. Indeed, virtually every Defendant relies on Taamneh to argue

that Plaintiffs’ allegations are “plainly deficient” because, supposedly, assisting “a terrorist

organization’s ‘general course of conduct’ does not amount to ‘substantial assistance’ to a

particular terrorist act.” E.g., Chemonics Br. 35 (quoting Taamneh, 343 F. Supp. 3d at 916).

The Ninth Circuit now has reversed Taamneh on that very point. See Gonzalez at *24, 28.

         Reviewing a different district-court decision, the Gonzalez court also affirmed dismissal

of primary liability and aiding-abetting claims under the ATA. In that case, the plaintiffs alleged

that Google shared advertising revenue with ISIS, consistent with its standard practice for users

posting YouTube videos. See id. at *4, *18. The Ninth Circuit held those plaintiffs had

adequately pleaded the general-awareness element – by funding ISIS, Google “was generally

aware of its role in ISIS’s terrorist activities,” id. at *23 – and that they “adequately allege[d]


   16
       Several Defendants relied chiefly on Taamneh. See ECC Br. at v; Janus Br. at vi; MTN
Br. at vii. Black & Veatch also places great weight on this now-reversed decision, criticizing
Plaintiffs for “not respond[ing]” to Taamneh and then using it to assert that there can be no
“secondary liability for the mere act of providing general support to an FTO, untethered from a
specific act.” Dkt. 130 (“B&V Rep.”) at 24.
    17
       DAI Br. at 44-45 & n.9; IRD Rep. at 13-14; Janus Br. at 37-38 & n.28: LBG Br. at 29-30;
LBG Rep. at 18-19.
    18
       See Centerra/G4S Br. at 42; Chemonics Br. at 35; DAI Br. at 38-39; Janus Br. at 35; MTN
Br. at 43.


                                                   6
        Case 1:19-cv-03833-EGS-ZMF Document 141 Filed 07/02/21 Page 7 of 8




knowing assistance,” id. at *25. But the court held they had failed to plead substantial

assistance, and thus aiding-abetting, because the complaint was “devoid of any allegations about

how much assistance Google provided.” Id. at *26. Here, in contrast, Plaintiffs allege the value

of Defendants’ bribes to the Taliban. See Dkt. 82 (“FAC”) ¶¶ 92, 147, 149, 182, 184, 217, 219,

230, 232, 247, 249, 294, 307.

         As for the primary liability claims, the Ninth Circuit held that Google’s ordinary, arm’s-

length commercial transactions did not “appear to be intended” to support terrorist ends, as

required for primary liability by 18 U.S.C. § 2331(1)(B).19 The Gonzalez court noted that

Google’s normal-course revenue sharing was “easily distinguished from [allegations] involving

donations to a known terrorist organization,” like those upheld in Boim v. Holy Land Found. for

Relief & Dev., 549 F.3d 685 (7th Cir. 2008) (en banc) (Posner, J.). 2021 WL 2546675, at *21.

Defendants’ conduct here is far closer to donations to the Taliban than to ordinary transactions.

Defendants’ commercial activities are development, security services, and telecommunications.

See FAC ¶¶ 147, 182, 217, 230, 247, 286. Defendants did not simply offer their services to

terrorists on the same basis as other customers, as Google allegedly did in Gonzalez. Instead,

Defendants bribed the Taliban to attack other targets rather than their own projects, and MTN

interfered with its own customers’ cellular service at the Taliban’s request. See FAC ¶¶ 148-68,

183-212, 218-228, 231-243, 248-279, 291-321. This is the sort of gratuitous support – in cash




   19
      Gonzalez quoted Linde’s statement that “the provision of material support to a terrorist
organization does not invariably equate to an act of international terrorism.” 2021 WL 2546675,
at *20. Gonzalez was issued less than two weeks after Kaplan, and it appears that the Gonzalez
court was not aware of the Second Circuit’s clarification of Linde in Kaplan. To the extent
Gonzalez’s rejection of primary-liability claims relied on a misunderstanding of Linde, that result
is undermined by Kaplan. See also Gonzalez at *43-44 (Gould, J., dissenting) (explaining
persuasively why the primary-liability claims there should have been reinstated).


                                                  7
     Case 1:19-cv-03833-EGS-ZMF Document 141 Filed 07/02/21 Page 8 of 8




and, in MTN’s case, in kind – that the Gonzalez court acknowledged appears to be intended to

support terrorist aims. See also Dev. Opp. at 61-66.

Dated: July 2, 2021

                                               Respectfully submitted,

                                               /s/ Joshua D. Branson
 Michael J. Gottlieb (D.C. Bar No. 974960)     Joshua D. Branson (D.C. Bar No. 981623)
 Randall Jackson (D.C. Bar No. 490798)         Andrew E. Goldsmith (D.C. Bar No. 1007074)
 Nicholas Reddick (D.C. Bar No. 1670683)       Grace W. Knofczynski (D.C. Bar No.
 Willkie Farr & Gallagher LLP                  15000407)
 1875 K Street, N.W.                           Kellogg, Hansen, Todd,
 Washington, DC 20006-1238                       Figel & Frederick, P.L.L.C.
 Tel: (202) 303-1000                           1615 M Street, N.W., Suite 400
 Fax: (202) 303-2000                           Washington, D.C. 20036
 MGottlieb@willkie.com                         Tel: (202) 326-7900
 RJackson@willkie.com                          Fax: (202) 326-7999
 NReddick@willkie.com                          jbranson@kellogghansen.com
                                               agoldsmith@kellogghansen.com
                                               gknofczynski@kellogghansen.com

                                               Ryan R. Sparacino (D.C. Bar No. 493700)
                                               Sparacino PLLC
                                               1920 L Street, NW, Suite 535
                                               Washington, D.C. 20036
                                               Tel: (202) 629-3530
                                               ryan.sparacino@sparacinopllc.com


                                               Counsel for Plaintiffs




                                                8
